Title: From George Washington to John Page, 21 August 1777
From: Washington, George
To: Page, John



Sir
Neshamini Camp, Bucks County [Pa.] Augt 21st 1777.

I was this Afternoon honored with your Letter of the 15th. The Order of the Board of Council to the Regiment at Alexandria, in consequence of the Advices they had received, I think perfectly right, and I shall write to the Commanding Officer of it, by this Conveyance, to remain there, subject to the direction of Congress—Your Board or Myself.
The conduct of Genl Howe is extremely embarrassing. He left the Capes of Delaware the 31st Ulto & having never been heard of since the 7th Inst. off Sinapuxent It was generally beleived here, that he had passed the Capes of Virginia, and that Charles Town, in South Carolina, was the Object of his expedition. We were so fully persuaded of this, and convinced of the impracticability of affording it Succour in time from this Army, that a Resolution was come into this Morning, to move to Morrow towards Hudson’s River, if approved by Congress, to

avail ourselves of any Advantages circumstances might point out. The destination of the Fleet, if for Chesepeak Bay, must soon be known, and the Army will remain here, till further intelligence is obtained on the Subject. At present, I think it not unlikely, that their appearance off the Capes is to amuse and that their designs may yet be against Charles Town. I have the Honor to be with great respect Sir Yr Most Obed. servant

Go: Washington

